DISMISS and Opinion Filed July 5, 2022




                                       In the
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00344-CV

                    IN THE INTEREST OF A.G., A CHILD

               On Appeal from the 305th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. JC-20-711X

                        MEMORANDUM OPINION
                   Before Justices Myers, Carlyle, and Goldstein
                            Opinion by Justice Carlyle
      Appellant appeals from the trial court’s January 4, 2022 order in a suit

concerning the parent-child relationship. Although appellant filed a timely motion

for new trial, she filed her notice of appeal on April 15, 2022, eleven days past the

due date. See TEX. R. APP. P. 26.1(b). Because appellant filed the notice of appeal

within the fifteen-day grace period, we informed her that she could remedy the

timeliness problem by filing a motion for extension of time to file the notice of

appeal that complies with rule 10.5(b)(1) and (2). See id. 26.3. Appellant filed an

extension motion but failed to provide the facts relied on to reasonably explain the

need for an extension, as rule 10.5(b)(1)(C) requires. See Hone v. Hanafin, 104

S.W.3d 884, 886 (Tex. 2003) (per curiam) (defining reasonable explanation for a
late-filed notice of appeal as “any plausible statement of circumstances indicating

that failure to file within the [specified] period was not deliberate or intentional, but

was the result of inadvertence, mistake, or mischance.”). Accordingly, by order

dated June 9, 2022, we denied the motion without prejudice to filing a rule-compliant

motion within ten days. To date, appellant has not complied.

       Because appellant’s notice of appeal was untimely and she has failed to

remedy the problem by filing an extension motion that complies with rule

10.5(b)(1)(C), we dismiss the appeal for want of jurisdiction. See TEX. R. APP. P.

42.3(a); Brashear v. Victoria Gardens of McKinney, L.L.C., 302 S.W.3d 542, 545

(Tex. App.—Dallas 2009, no pet.) (op. on reh’g) (timely filing of notice of appeal is

jurisdictional).




                                             /Cory L. Carlyle//
220344f.p05                                  CORY L. CARLYLE
                                             JUSTICE




                                          –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

IN THE INTEREST OF A.G., A                     On Appeal from the 305th Judicial
CHILD                                          District Court, Dallas County, Texas
                                               Trial Court Cause No. JC-20-711X.
No. 05-22-00344-CV                             Opinion delivered by Justice Carlyle.
                                               Justices Myers and Goldstein
                                               participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.




Judgment entered this 5th day of July, 2022.




                                        –3–